DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on September 15, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2020 has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  the acronym CPU and I/O must be spelled out before use.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail identify, over a network, a deployment identifier associated with a request to deploy one or more machine learning models, wherein the deployment identifier is indicative of the one or more machine learning models, and pre-processing scripts and post-processing scripts associated with the one or more machine learning models; retrieve, over the network, a pre-configured template for a virtualization container, wherein the pre-configured template comprises one or more of a collection of servers corresponding to a development server (DEV), a user acceptance testing server (UAT), a production server (PROD), and a disaster recovery server (DR); modify the pre-configured template for the virtualization container based on the one or more retrieved machine learning models, the retrieved pre-processing scripts and the retrieved post-processing scripts; deploy, over the network, the modified virtualization container to apply the one or more machine learning models; and provide, over the network, results of the applied one or more machine learning models in combination with all the elements of the independent claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
June 4, 2022